Citation Nr: 0713075	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back disorder.  

2.  Entitlement to service connection for bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1967 to 
September 1970.  The veteran also had subsequent service in 
the National Guard.  During the course of this appeal, in a 
January 2003 rating decision the RO granted the veteran's 
claim of service connection for post-traumatic stress 
disorder.  In a November 2003 Decision Review Officer 
Decision, the veteran's service connection claim for 
Barrett's esophagus with gastroesophageal reflux disease was 
granted.  In August 2005 the Board remanded the issues 
remaining on appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that he has a current back and knee 
disorder due to service in the National Guard.  He appears to 
have had National Guard service from June 1987 to September 
1997.  Subsequent to the August 2005 Board Remand, National 
Guard records, although incomplete, have been associated with 
the claims folder.  The newly received Medical Evaluation 
Board Proceedings dated in February 1995, indicated the date 
of origin of the veteran's right knee chondromalacia as May 
1990, bilateral knee pain began in December 1990 and back 
pain started in July 1990.  The veteran's Army National Guard 
Retirement Point History Statement reflects that he had full 
time duty for the entire period from October 30, 1987  to 
April 17, 1994 under Title 32 of the United States Code 
(State controlled).  Applicable law and regulations provide 
that service by members of the National Guard under title 32 
is considered to be active duty for training for VA 
disability compensation benefits.  38 U.S.C.A. § 101(22), 
(24) (West 1991); 38 C.F.R. § 3.6(c)(3).  

Clarification is needed from the veteran regarding the onset 
of his bilateral knee and back disorders.  Thereafter, a VA 
examination should be scheduled to determine the nature and 
etiology of the veteran's currently claimed bilateral knee 
and back disorders.  Such examinations were previously 
scheduled but not conducted.  

It is noteworthy that available records to include a July 
1997 entry indicated that the veteran had low back pain and 
knee pain for 5 years.  A December 1995 examination revealed 
that the veteran had chondromalacia patella in the knees.  
The veteran was placed on physical profile in October 1993 
and February 1995 for chondromalacia patella.  

The August 2005 Board remand asked that the veteran's units 
be directly contacted and his records be obtained.  Although 
some additional records have been obtained, it is unclear 
whether the units were directly contacted as requested.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims held that a remand by 
the Board confers, as a matter of law, the right to 
compliance with the remand instructions.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask him to identify approximate dates when 
his bilateral knee and back disabilities 
began and the circumstances surrounding 
their onset and how the are related t his 
National Guard service. 

2.  The RO also should directly contact 
the units the veteran identified by the 
veteran previously, including unit "Co. C 
249 MSB 49 AD," as well as Camp Mabry, 
Bryan Armory and Lufkin Armory, and 
request any of the veteran's service 
medical and personnel records.  The RO can 
contact the veteran for any assistance in 
locating these units.  Any attempts to 
locate records, including negative 
replies, should be noted in the claims 
folder.  

3.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any back and 
bilateral knee disorders.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
The examiner should indicate the onset of 
the veteran's bilateral knee and back 
disabilities.  After reviewing the claims 
file (to specifically include service 
medical records) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any back and bilateral 
knee disorders are related to service.  A 
detailed rationale for all opinions 
expressed should be furnished.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




